
	
		I
		111th CONGRESS
		2d Session
		H. R. 5676
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Ways and Means,
			 Natural Resources,
			 the Judiciary,
			 Energy and Commerce, and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide equitable means for ensuring that damages for
		  injuries are efficiently secured, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Omnibus Right to Equitable Means of
			 Ensuring Damages for Injuries are Efficiently Secured Act of
			 2010, also known as the REMEDIES Act .
		2.FindingsCongress finds that—
			(1)the Deepwater
			 Horizon explosion and its collapse in the Gulf of Mexico resulted in the
			 largest environmental disaster in United States History;
			(2)the incident led
			 to 11 deaths, 17 serious injuries, permanent damage and injury to wildlife and
			 the environment, and greatly impaired the tourism, fishing, shrimping,
			 oystering, and oil industries in Gulf Coast communities;
			(3)in the 72 days
			 since the explosion, over 80,000,000 gallons of crude oil has leaked into the
			 Gulf;
			(4)the full extent of
			 the material, economic, and environmental damage caused by the Gulf Coast oil
			 spill incident is expected to total in the tens of billions of dollars;
			(5)under current law,
			 many of the victims may not be able to receive full and complete compensation
			 for the loss of their loved ones, their livelihoods, or the damage to our
			 natural resources;
			(6)lax permitting
			 standards on the part of Federal agencies enabled such disaster; and
			(7)the independent
			 compensation apparatus set up by BP plc has been inadequate.
			3.Liability under
			 Oil Pollution Act of 1990
			(a)Increase in
			 liability limitations under Oil Pollution Act of 1990Section
			 1004(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)) is amended—
				(1)in paragraph
			 (1)(A) by striking $3,000 and inserting
			 $6,000;
				(2)in paragraph
			 (1)(B) by striking $1,900 and inserting
			 $3,800;
				(3)in paragraph
			 (1)(C)(i)(I) by striking $22,000,000 and inserting
			 $44,000,000;
				(4)in paragraph
			 (1)(C)(i)(II) by striking $16,000,000 and inserting
			 $32,000,000;
				(5)in paragraph
			 (1)(C)(ii)(I) by striking $6,000,000 and inserting
			 $12,000,000;
				(6)in paragraph
			 (1)(C)(ii)(II) by striking $4,000,000 and inserting
			 $8,000,000;
				(7)in paragraph (2)
			 by striking $800,000 and inserting
			 $1,600,000;
				(8)in paragraph (3)
			 by striking $75,000,000 and inserting
			 $300,000,000; and
				(9)in paragraph (4)
			 by striking $75,000,000 and inserting
			 $150,000,000.
				(b)Tiered
			 liabilitySection 1004 of the Oil Pollution Act of 1990 (33
			 U.S.C. 2704) is amended by adding at the end the following:
				
					(e)Excess
				Liability
						(1)In
				generalThe President shall
				pay to any person to whom a responsible party is liable under this Act the
				amount of any such liability that is not recoverable from the responsible party
				because of the application of the limitations under subsection (a).
						(2)Payment from
				Trust FundThe President shall pay the amount referred to in
				paragraph (1)—
							(A)first from the
				Trust Fund, except that the amount paid under this subparagraph shall not
				exceed $10,300,000,000 for any incident; and
							(B)after payment
				under subparagraph (A), from amounts received by the United States as a levy
				under paragraph (3).
							(3)Imposition of
				levyThe President may establish, assess, and collect from
				persons in the oil industry a levy to recover the amount of liability to be
				paid under paragraph (2)(B) for an
				incident.
						.
			(c)This section will
			 not be retroactive.
			4.Amendments
			 relating to Oil Spill Liability Trust Fund
			(a)Increase in size
			 of the Oil Spill Liability Trust FundParagraph (1) of section 4611(f) of the
			 Internal Revenue Code of 1986 is amended by striking
			 $2,000,000,000 and inserting
			 $10,000,000,000.
			(b)Increase in
			 per-Incident cleanup capSubparagraph (A) of section 9509(c)(2) of
			 such Code is amended—
				(1)by striking
			 $1,000,000,000 both places it appears in the heading and text
			 and inserting $10,000,000,000, and
				(2)in clause (ii) by
			 striking $500,000,000 and inserting
			 $5,000,000,000.
				(c)Increase in
			 taxSubparagraph (B) of
			 section 4611(c)(2) of such Code is amended—
				(1)in clause (i) by
			 striking 8 cents and inserting 30 cents,
			 and
				(2)in clause (ii) by
			 striking 9 cents and inserting 40 cents.
				(d)Repeal of sunset
			 of oil spill liability trust fund financing rateSection 4611(f)
			 of such Code is amended—
				(1)by striking
			 paragraph (2), and
				(2)by striking
			 (1) In
			 general.—Except and inserting
			 Except.
				(e)Update
			 expenditures from trust fundSubsection (f) of section 9509 of
			 such Code is amended by striking the date of the enactment of this
			 subsection and inserting the date of the enactment of the
			 Omnibus Right to Equitable Means of Ensuring
			 Damages for Injuries are Efficiently Secured Act of
			 2010.
			(f)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and these amendments will not be
			 retroactive.
			5.Amendment to
			 Jones Act
			(a)In
			 generalSection 30104 of
			 title 46, United States Code, is amended—
				(1)in the section
			 heading, by striking seamen inserting covered maritime
			 employees;
				(2)by striking
			 seaman each place it appears and inserting covered
			 maritime employee;
				(3)by striking
			 personal representative of and inserting spouse, parent,
			 child, sibling, or dependent relative of ;
				(4)by inserting
			 or any person whose act or omission was a cause of the injury or
			 death after the employer;
				(5)by inserting
			 (a) In
			 general before the first sentence; and
				(6)by adding at the
			 end of the section the following:
					
						(b)Covered maritime
				employee definedIn this
				section the term covered maritime employee means—
							(1)a seaman;
				or
							(2)an individual
				employed on an offshore facility (as that term is defined in section 1001 of
				the Oil Pollution Act of 1990 (33 U.S.C. 2701)) or a mobile offshore drilling
				unit.
							.
				(b)Conforming
			 amendmentThe chapter
			 analysis at the beginning of chapter 301 of title 46, United States Code, is
			 amended by striking the item relating to such section and inserting the
			 following:
				
					
						30104. Personal injury or death of covered
				maritime
				employee.
					
					.
			6.Amendments to Death on
			 the High Seas ActThe Death on
			 the High Seas Act (chapter 303 of title 46, United States Code), is
			 amended—
			(1)by striking
			 personal representative each place it appears and inserting
			 spouse, parent, child, sibling, or dependent relative;
			(2)in section
			 30303—
				(A)by inserting
			 and nonpecuniary loss after pecuniary
			 loss;
				(B)by striking by and all that
			 follows through the end, and inserting , plus a fair compensation for
			 the decedent’s pain and suffering, and may include punitive damages if the
			 death resulted from gross negligence or willful misconduct of the
			 defendant.; and
				(C)by adding at the
			 end the following: In this section, the term nonpecuniary
			 loss means loss of care, comfort, and companionship.; and
				(3)in section 30306, by inserting “(a)” before
			 the first sentence, and by adding at the end of the section the
			 following:
				
					(b)Restriction on
				recovery by noncitizen and nonresident alien workers for incidents arising
				during international voyages of foreign vessels
						(1)In
				generalExcept as provided in paragraph (2), a civil action for
				maintenance and cure for damages for personal injury or death may not be
				brought under a maritime law of the United States if—
							(A)the individual
				suffering the injury or death was not a citizen or permanent resident alien of
				the United States at the time of the incident giving rise to the action;
				and
							(B)the incident
				occurred during an international voyage of a vessel, duly registered under the
				laws of a foreign nation, upon which the individual suffering the injury or
				death was employed.
							(2)NonapplicationParagraph
				(1) does not apply if the individual bringing the action establishes that a
				remedy is not available under the laws of—
							(A)the country in
				which the vessel is registered; or
							(B)the country in
				which the individual suffering the injury or death maintained citizenship or
				residency at the time of the
				incident.
							.
			7.Requirement for
			 redundancy in response plans
			(a)RequirementSection
			 311(j)(5)(D) of the Federal Water Pollution Control Act (33 U.S.C.
			 1331(j)(5)(D)) is amended by redesignating clauses (v) and (vi) as clauses
			 (vii) and (viii), and by inserting after clause (iv) the following new
			 clauses:
				
					(v)include redundancies that specify response
				actions that will be taken if other response actions specified in the plan
				fail;
					(vi)be vetted by
				impartial
				experts;
					.
			(b)Condition of
			 permitThe Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the
			 following new section:
				
					32.Response plan
				required for permit or license authorizing drilling for oil and
				gasThe Secretary may not
				issue any license or permit authorizing drilling for oil and gas on the outer
				Continental Shelf unless the applicant for the license or permit has a response
				plan approved under section 311(j)(5)(D) of the Federal Water Pollution Control
				Act (33 U.S.C. 1331(j)(5)(D)) for the vessel or facility that will be used to
				conduct such
				drilling.
					.
			8.Suspension of
			 drilling permit for excessive OSHA or other safety violationsSection 5(a)(1)(B) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1334(a)(1)(B)) is amended by inserting after
			 human environment the following: , including in any case
			 in which 5 or more violations of the Occupational Safety and Health Act of 1970
			 (29 U.S.C. 651 et seq.), the regulations under that Act, or other safety laws
			 or regulations occur in operations under the lease or permit within a 1-year
			 period.
		9.Processing of
			 claims by responsible partiesSection 1013 of the Oil Pollution Act of
			 1990 (33 U.S.C. 2713) is amended by adding at the end the following new
			 subsection:
			
				(g)Processing of
				claims by responsible partiesIn processing claims under this section for
				loss of income, a responsible party shall—
					(1)consider claims
				for loss of income according to categories of business of the claimants;
					(2)make
				determinations based on the unique practices within each category; and
					(3)treat fisherman as
				a separate
				category.
					.
		10.Class Action
			 Fairness ActTitle 28, United
			 States Code, is amended—
			(1)in section 1711(2), by inserting ,
			 but does not include an action brought by a State or subdivision of a State on
			 behalf of its citizens before the period; and
			(2)in section
			 1332(d)(1)(B), by inserting , but does not include an action brought by
			 a State or subdivision of a State on behalf of its citizens before the
			 semicolon.
			11.Multi-party
			 litigationSection 1407 of
			 title 28, United States Code, is amended by adding at the end the
			 following:
			
				(i)This section does not apply to any
				action—
					(1)under chapter 301
				of title 46, United States Code (commonly called the Jones Act);
					(2)under the Death on
				the High Seas Act (chapter 303 of title 46, United States Code); or
					(3)brought by a State
				or a subdivision of a State on behalf of its
				citizens.
					.
		12.Independent
			 claims systemThe Secretary of
			 Homeland Security shall have the authority to require any entity that is liable
			 for damages under the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.) to
			 establish an independent claims system for all claims under that Act and for
			 any other claims against such entity in regard to the same incident that gave
			 rise to that liability. Such system shall include a categorization of claimants
			 according to the type of loss for which the claim is made and guidelines for
			 the type of proof necessary based on the category involved.
		13.Emergency oil spill
			 coordination teamThe
			 President shall establish an emergency oil spill coordination team that
			 includes the Commandant of the Coast Guard, the Administrator of the
			 Environmental Protection Agency, the Secretary of Energy, the Secretary of
			 Commerce, the Secretary of the Interior, and chief of the Army Corps of
			 Engineers, to respond to oil spills in the United States. In addition, the
			 President shall establish the chain of command for such team.
		14.Research and
			 development teamThe President
			 shall appoint a research and development team to review and recommend new
			 technologies that prevent oil spills, especially deep water drilling oil
			 spills. The oil industry shall establish a $1,000,000,000 research and
			 development fund to develop the latest technologies related to oil spill
			 recovery, remediation, and cleanup. The team shall be comprised of
			 representatives of government, industry, research, and academia who have
			 expertise in research and development activities regarding deep water oil
			 drilling.
		15.PTSD
			 counselingThe Secretary of
			 Homeland Security shall make extensive post-traumatic stress disorder
			 counseling available to victims of significant oil spill disasters, including
			 indirect victims suffering severe economic damages.
		16.Panel of experts
			 to assess and evaluate the long-term environmental impacts of the Gulf oil
			 spillThe Administrator of the
			 Environmental Protection Agency shall establish a panel of experts to assess
			 and evaluate the long-term environmental impacts of the oil spill in the Gulf
			 of Mexico resulting from the explosion on and sinking of the mobile offshore
			 drilling unit Deepwater Horizon.
		17.Establishment of
			 a liability structureThe President shall issue
			 regulations that establish limitations on liability under the Oil Pollution Act
			 of 1990 that are substantially similar to the limitations established by
			 section 170 of the Act of August 1, 1946 (ch. 724; 42 U.S.C. 2210), popularly
			 known as the Price-Anderson Act. Such regulations shall apply with respect to
			 such liability in lieu of any limitation on liability established by the Oil
			 Pollution Act of 1990. This section shall not be retroactive.
		18.Effective
			 dateThis Act shall take
			 effect April 15, 2010.
		
